Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are not persuasive. 

Applicant argues that the combination of references fails to render obvious the amendment to Claim 1 requiring the inorganic coating sheet is attached to the surface of the cylindrical can by the adhesion layer “in a state of the inorganic coating formed on the surface of the substrate”. As an initial note, it is unclear what Applicant intends by the amendment. Full discussion of the indefinite nature of the amendment is presented in the 112(a) and (b) rejection set forth below. 

In arguing the amendment is not taught, Applicant points to Jin’s inorganic coating layer being sprayed directly on a cylindrical can and presents three deficiencies associated with such a configuration. This is not persuasive as Applicant’s arguments are directed to Jin alone and does not consider the combination of references on record. The combination of references don’t allege the coating directly on the can sprayed as Applicant alleges. Additionally, Applicant presents the deficiencies without support or evidence. Applicant’s opinion regarding deficiencies of Jin’s spray process is not sufficient to rebut the prima facie obviousness determination on record. 

Applicant additionally argues that the insulating layer and heat dissipating layer are not “usually combined” and there is no suggestion to “combine” them in the prior art. However, it is unclear what Applicant means by “combined”. If Applicant is implying the two layers are somehow mixed together, 

Applicant alleges it is improper Homma to the adhesive layer but provides no support for such a position. Conclusory statements regarding the combination of references is not sufficient to rebut the prima facie obviousness determination on record. 

Applicant appears to allege unexpected results associated with Example 1 on page 3 of the remarks, however, provides no support for the allegation. Simply stating that the applied references don’t “exhibit an effect similar to that of Example 1” is not sufficient to support an allegation of unexpected results. 

Applicant attacks the combination of references alleging that there is no objective reason to combine the references as presented. However, the rejection on record provides explicit motivation to combine and therefore, the rejection is without deficiency. Applicant alleges improper hindsight, however, as there is expressed motivation provided to combine the references, it is clear the combination is not gleaned solely from the instant disclosure. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claim 14, the claim recites “wherein the insulating sheet is attached to the surface of the cylindrical can by the adhesion layer in a state of the inorganic coating formed on the surface of the substrate”. The limitation is not supported by the instant disclosure. There is no disclosure regarding “in a state” such that the adhesion layer is formed of the same material as the inorganic coating layer. As the limitation is indefinite (see below), Examiner has interpreted the language of the claim to require the adhesion layer be formed of the identical material to the inorganic coating, which is not disclosed in the instant specification. 

All claims not addressed are rejected as depending from Claim 14. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 14, the claim recites “wherein the insulating sheet is attached to the surface of the cylindrical can by the adhesion layer in a state of the inorganic coating formed on the surface of the substrate”. The limitation is indefinite as it is unclear what Applicant intends by the limitation. The phrasing “in a state of the inorganic coating” is not idiomatic and does not clearly impart a structural requirement on the claim. It is unclear if Applicant is attempting to require the adhesion layer is formed of the same material as the inorganic coating or if somehow the inorganic coating layer and adhesion layer are one in the same. Either interpretation is not supported by the instant disclosure. 

Furthermore, it is unclear how the adhesion layer attaches the insulating sheet to the can when the adhesion layer attaches the substrate to the can, as required in a previous limitation. Revision is required. 

All claims not addressed are rejected as depending from Claim 14. 

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090117451 by Jung et al (hereinafter Jung) in view of US 20170149030 by Lee et al (hereinafter Lee), US 20150194713 by Jin et al (hereinafter Jin), US 20120275116 by Heo et al (hereinafter Heo), US 20070223195 by Honma and WO2015046872 by Kim et al (hereinafter Kim). 



 Jung fails to disclose a substrate and adhesive disposed about the outer surface of the can. 

However, Lee disclose forming an insulator about a can in a rechargeable battery wherein the insulator may including a thermal bonding layer and PET insulating coating (81, 82 Fig. 1 [0066] and [0081] teaching the claimed “a substrate and an adhesion layer to attach the substrate to an outer surface of the cylindrical can”). 

The insulator provides insulation to the battery, therefore, a skilled artisan would appreciate such an insulator can be applied to the can disclosed by Jung, as taught by Lee, in order to provide insulation. 

Examiner notes, Lee discloses the insulator may including a thermal bonding layer, therefore, it would be clear to a skilled artisan the insulation provided by the insulator is electrical insulation as thermal conductivity is still desired via the thermal bonding layer disclosure. This is commensurate with what is routine and conventional in the art. Batteries such as those disclosed by Jung and Lee are known in the art to exhibit detrimental effects when overheating. Therefore, reference to insulation would not be thermal insulation as maintaining heat inside the battery without dissipation would be detrimental. Reference to insulation throughout Lee would be clear to a skilled artisan as electrical insulation to prevent electrical discharge for example. 

Modified Jung does not discloses an inorganic coating. 

However, Jin discloses coating a battery cell with a dissipation coating as the outermost layer of the device so as to facilitate heat dissipation wherein the coating may be formed of inorganic nanoparticles ([0023] teaching the claimed “an inorganic coating layer on the substrate”). Furthermore, Heo discloses that in addition to ceramic materials, metal particles of alumina, titanium or silica may be included in high emissivity, heat-dissipating layers ([0036]). Although not directed to a battery cell, Heo aims to solve the same problem as the instant disclosure, i.e. increased heat dissipation, therefore, would be considered analogous art. 

Therefore, a skilled artisan would be motivated to include a heat dissipation coating of ceramic and metal as the outermost layer of Jung’s battery, as taught by Jin and Lin, in order to facilitate heat dissipation.  

In combination, the ceramic material is considered the claimed “binder” and the metal particles are considered the claimed “heat dissipation powder”. There is no guidance in the instant disclosure as to what constitutes a “binder” as the term only appears twice in the disclosure with no additional guidance or description. The inorganic coating layer must comply with the required high emissivity properties which allow for emission of heat and light of the instant layer, therefore, as modified Jung’s coating would necessarily be capable thereof, the “binder” element being ceramic is within the scope of a reasonable interpretation of the term. The ceramic and the metal particles would be combined together and as such, the ceramic would assist in “binding” the metal particles. Additionally, It is clear from the disclosure as the coating layer is formed, the resulting coating is not in powder form as it 

Modified Jung discloses the use of a thermal adhesive to affix the insulator to the can, however, fails to disclose it is formed so as to include nickel or copper particles. 

However, Honma discloses thermally conductive adhesives may include nickel particles dispersed in an acrylate resin ([0067] teaching the claimed “wherein the adhesive layer includes a metal powder and is configured to transfer the heat discharged from the cylindrical can to the inorganic coating, wherein the metal powder is a nickel powder or a copper powder such that the metal powder is prevented from being thermally oxidized”). The instant disclosure provides no more than the use of nickel or copper powder is required to prevent thermal oxidization as set forth in Claim 14, therefore, absent a showing to the contrary, it is the Office’s position that use of a thermal adhesive having nickel particles dispersed therein would necessarily read on the functionality of the claimed adhesive. 

A skilled artisan would appreciate that nickel containing thermally conductive adhesives can be used as the thermally conductive adhesive disclosed by modified Jung, as taught by Tseng, as the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). 

Modified Jung discloses the adhesive composition includes an acrylate resin but fails to disclose an acryl-based emulsion resin including an acrylate monomer. 



A skilled artisan would appreciate any known and conventional adhesive composition may be used to form the adhesive composition set forth in modified Jung, including the emulsion taught by Kim, the selection of a known material based on its suitability for its intended use, in the instant case an adhesive composition, supports a prima facie obviousness determination (see MPEP 2144.07). 

	Regarding the claimed “wherein the insulating sheet is attached to the surface of the cylindrical can by the adhesion layer in a state of the inorganic coating formed on the surface of the substrate”, as the limitation is wholly unclear, Examiner cannot ascertain the metes and abounds of the limitation. At best, Examiner believes Applicant intends the adhesive to attach the insulating sheet to the cylindrical can wherein the adhesive includes a material of the inorganic coating. As modified Jung discloses metal particles within the adhesive which are expressly heat dissipating, modified Jung teaches the requirements of the claim that can be ascertained by the Examiner.  
 
Regarding Claim 15, modified Jung discloses the can may be stainless steel (Jung [0029] teaching the claimed “wherein the cylindrical can is formed of stainless steel”). 

Regarding Claims 16 ad 17, modified Jung discloses the heat dissipating coating is the same material as set forth in the instant disclosure, therefore would necessarily be capable of the same functionality, i.e. read on the claimed “wherein the heat dissipation powder of the inorganic coating portion absorb heat generated and conducted in the cylindrical can, convert at least a part of heat energy into light energy, and emit the light energy to an outside” of Claim 16 and the claimed “wherein 

	Regarding Claim 18, modified Jung discloses the metal in the high emissivity, heat-dissipating coating may be aluminum, titanium or silicon (Heo [0036] teaching the claimed “wherein the inorganic coating comprises at least one selected from a group consisting of Mg, Al, Si, Ca, Ti and Zr”). 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Lee, Jin, and Heo.  

Regarding Claim 26, Jung discloses a cylindrical battery cell (Fig. 1) including a metal can (10 Fig. 1 teaching the claimed “a cylindrical can of a metal material”) having an anode/ separator/ cathode configuration therein (21, 23, 25 Fig. 1 teaching the claimed “a wound type electrode assembly having a positive electrode/separator/negative electrode in the cylindrical can”).

 Jung fails to disclose an insulator about the can. 

However, Lee disclose forming an insulator about a can in a rechargeable battery wherein the insulator may be formed via heat shrinking to adhere to the can of the battery (81 Fig. 1 [0066] teaching the claimed “an electrically insulating heat-shrinkable tube on the cylindrical can”). As Lee disclose forming the insulator to the body of the can via heat shrinking, it would necessarily take on the shape of the can thereby being considering a “tube”. 



Examiner notes, Lee discloses the insulator may including a thermal bonding layer, therefore, it would be clear to a skilled artisan the insulation provided by the insulator is electrical insulation as thermal conductivity is still desired via the thermal bonding layer disclosure. This is commensurate with what is routine and conventional in the art. Batteries such as those disclosed by Jung and Lee are known in the art to exhibit detrimental effects when overheating. Therefore, reference to insulation would not be thermal insulation as maintaining heat inside the battery without dissipation would be detrimental. Reference to insulation throughout Lee would be clear to a skilled artisan as electrical insulation to prevent electrical discharge for example. 

Modified Jung does not discloses an inorganic coating. 

However, Jin discloses coating a battery cell with a dissipation coating as the outermost layer of the device so as to facilitate heat dissipation wherein the coating may be formed of inorganic nanoparticles ([0023] teaching the claimed “an inorganic coating layer applied over the electrically insulative heat-shrinkable tube at a portion corresponding to at least a part of an outer surface of the cylindrical can”). Furthermore, Heo discloses that in addition to ceramic materials, metal particles of alumina, titanium or silica may be included in high emissivity, heat-dissipating layers ([0036]). Although not directed to a battery cell, Heo aims to solve the same problem as the instant disclosure, i.e. increased heat dissipation, therefore, would be considered analogous art. The shrinkable tube being interposed between the coating and the cylindrical can necessarily is capable of the claimed “wherein 

Therefore, a skilled artisan would be motivated to include a heat dissipation coating of ceramic and metal as the outermost layer of Jung’s battery, as taught by Jin and Heo, in order to facilitate heat dissipation.  

In combination, the ceramic material is considered the claimed “binder” and the metal particles are considered the claimed “heat dissipation powder”. There is no guidance in the instant disclosure as to what constitutes a “binder” as the term only appears twice in the disclosure with no additional guidance or description. The inorganic coating layer must comply with the required high emissivity properties which allow for emission of heat and light of the instant layer, therefore, as modified Jung’s coating would necessarily be capable thereof, the “binder” element being ceramic is within the scope of a reasonable interpretation of the term. The ceramic and the metal particles would be combined together and as such, the ceramic would assist in “binding” the metal particles. Additionally, It is clear from the disclosure as the coating layer is formed, the resulting coating is not in powder form as it would not adhere to the battery, but instead, it is used as a powder during processing (see instant [0049]). As such, it is proper to interpret the metallic particles mixed with the ceramic set forth by modified Jung to be the claimed “heat dissipating powder”. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721